1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   CLYDE GOLDEN, individually and on behalf )         Case No.: 1:18-cv-0033 - LJO - JLT
     of all others similarly situated,        )
12                                            )         ORDER GRANTING THE PARTIES’ JOINT
                     Plaintiff,               )         MOTION TO STAY
13                                            )
              v.
                                              )         (Doc. 47)
14
     HOME DEPOT U.S.A., INC.,                 )
15                                            )
                     Defendants.              )
16                                            )

17          The parties seek a stay of the action, pending the resolution of Defendant’s motion for summary

18   judgment, which is currently under submission. (Doc. 47)

19          The Supreme Court explained the “power to stay proceedings is incidental to the power inherent

20   in every court to control the disposition of the causes on its docket with economy of time and effort for

21   itself, for counsel, and for litigants.” Landis v. North American Co., 299 U.S. 248, 254-255 (1936). To

22   evaluate whether to stay an action, the Court must the weigh competing interests that will be affected

23   by the grant or refusal to grant a stay. CMAX, Inc. v. Hall, 300 F.2d 265, 268 (9th Cir. 1962). Among

24   these competing interests are: (1) the possible damage which may result from the granting of a stay; (2)

25   the hardship or inequity which a party may suffer in being required to go forward; and (3) the orderly

26   course of justice measured in terms of simplifying or complicating of issues, proof, and questions of
27   law which could be expected to result from a stay. Id. (citing Landis, 299 U.S. at 254-55)).

28          In general, the party seeking a stay “bears the burden of establishing its need.” Clinton v. Jones,

                                                         1
1    520 U.S. 681, 708 (1997) (citing Landis, 299 U.S. at 255). The Supreme Court explained, “If there is

2    even a fair possibility that the stay . . . will work damage to some one else,” the party seeking the stay

3    “must make out a clear case of hardship or inequity.” Landis, 299 U.S. at 255. The decision whether

4    to grant or deny a stay is committed to the discretion of the Court. Dependable Highway Express, Inc.

5    v. Navigators Ins. Co., 498 F.3d 1059, 1066 (9th Cir. 2007).

6           The parties request a stay pending resolution of the motion for summary judgment, reporting

7    “the Court’s ruling on the motion for summary judgment will have an effect on the motion for class

8    certification.” (Doc. 47 at 2) The parties believe that “it would be difficult and inefficient for Plaintiffs

9    to file their motion for class before the Court’s ruling on the motion for summary judgment.” (Id.)

10   Because the motion for class certification is due on December 17, 2019, and the motion for summary

11   judgment is currently under submission, the parties “request that the Court stay pending deadlines until

12   after the Court’s ruling on the motion for summary judgment.” (Id.)

13          Significantly, it does not appear that the parties would suffer any prejudice from a stay in the

14   proceedings, whereas preparation of the motion for class certification would be difficult without the

15   Court’s rulings related to the alleged violations of consumer protection laws. Further, the Court’s

16   ruling may clarify the issues and liability questions related to the class, and the orderly course of justice

17   will be promoted by a stay, Thus, the facts set forth by the Ninth Circuit weigh in favor of a stay

18   pending resolution of the dispositive motion. Based upon the foregoing, the Court ORDERS:

19          1.      The joint motion to stay (Doc. 47) is GRANTED;

20          2.      The matter is STAYED; and

21          3.      The parties SHALL file a joint scheduling report related to the motion for class

22                  certification within 10 days of a decision on Defendant’s motion for summary judgment.

23
24   IT IS SO ORDERED.

25      Dated:     December 2, 2019                             /s/ Jennifer L. Thurston
26                                                       UNITED STATES MAGISTRATE JUDGE

27
28

                                                           2
